DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 13 is objected to because of the following informalities: Due to the amendments made to the claim, the term “and” on line 4 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 19, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Re claims 15, 19 and 21: Each of claims 15, 19 and 21 have been amended in a manner that, as written, set forth that either of the counters can operate with either of the guidewire or the catheter. However, this feature is not supported by the original disclosure and therefore claims 15, 19 and 21 constitute new matter. Rather, the original disclosure only supports the first counter operating with the guidewire and the second counter operating with the catheter. It is suggested to amend claim 15 to recite “said wheel being rotated in response to the tracking device tracking the movement of the respective guidewire or the respective catheter”, to amend claim 19 to recite “for engaging the respective guidewire or the respective catheter” and to amend claim 21 to recite “the amount the respective guidewire or the respective catheter”.
Re claim 20: Claim 20 has been amended to indicate that a display on the first counter can display the amount the guidewire or the catheter moves through the passage of the body. However, this feature is not supported by the original disclosure and therefore claim 20 constitutes new matter. Rather, the original disclosure only supports a display on the first counter displaying an amount the guidewire moves through the passage, not the amount the catheter moves through the passage. It is suggested to amend claim 20 to recite “for displaying the amount the guidewire 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 14: Due to the amendments made to claims 13 and 14 which introduce “a first counter” and “a second counter”, the phrase “the counter” on line 2 of claim 14 lacks proper antecedent basis as it is unclear as to which of these two counters that this phrase refers to. Since the “first counter” only engages with the guidewire and the “second counter” only engages with the catheter, claim 14 is interpreted as reciting “the first counter interfacing with the guidewire or the second counter interfacing with the catheter to respectively track the movement of the guidewire or the catheter through the internal passage”. It is suggested to amend claim 14 in this manner. Claims 15-21 are rejected due to their dependence on claim 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13, 14, 16-18 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nagano (PG PUB 2011/0028941).
Re claim 13, Nagano discloses a kit (the device seen in Fig 23; it is noted that all reference characters refer to Fig 23 unless otherwise noted), comprising: a catheter 372 adapted for performing a first intervention at a first location in a vasculature (it is noted that the phrase “adapted for performing a first intervention at a first location in a vasculature is a functional limitation and only requires the catheter be capable of performing the recited function; this limitation is met in view of Fig 23 which shows the device being used to vessel 840 to treat cerebral aneurysm 842); a guidewire 70 for guiding the catheter to the first location (it is noted that the phrase “for guiding the catheter to the first location” is a functional limitation and only requires the guidewire be capable of performing the recited function; this limitation is met in view of Fig 23 which shows the guidewire and catheter within cerebral aneurysm 842 of vessel 840); a first counter 12C+14C+142C (it is noted that “encoder 142C” is not shown in Fig 23 but is shown in Fig 24 and described in Para 229) adapted for counting a first introduction amount of the guidewire into the vasculature (it is noted that the phrase “adapted for counting a first introduction amount of the guidewire into the vasculature” is a functional limitation and only requires the first counter be capable of performing the recited function; this limitation is met in view of Para 229,231); and a second counter (as seen in Fig 23 and described in Para 230, driving unit 112B has the same configuration as driving unit 112A – that is, the second counter includes two rollers like 12C+14C (labeled as 12C1 and 12C4 in the annotated Fig below) and an encoder like142C) adapted for counting a second introduction amount of the catheter (it is noted that the phrase “adapted for counting a second introduction amount of the catheter” is a 

    PNG
    media_image1.png
    360
    711
    media_image1.png
    Greyscale

Re claim 14, Nagano discloses that the first counter or the second counter comprises a tracking device (for the first counter: 14C+142C; for the second counter: annotated 14C1+142C; it is noted that “encoder 14C” is not shown in Fig 23 but is shown in Fig 24 and described in Para 229 and that Para 230 discloses that the second counter has the same configuration as the first counter) connected to a body (for the first counter:112A+371; for the second counter: 112b+373) having an internal passage (for the first counter: through which guidewire 70 extends in Fig 23; for the second counter: through which catheter 372 extends in Fig 23), the counter interfacing with the guidewire or the catheter (Para 227; Para 230 discloses that the second counter has the same configuration as the first counter) to track the movement of the guidewire or the catheter through the internal passage (Para 229; Para 230 discloses that the second counter has the same configuration as the first counter).
Re claim 16, Nagano discloses that the first counter or the second counter is provided on the body (as seen in Fig 23, at least portion 14C is provided on body 112A+371 and at least portion 14C1 is provided on body 112B+373).  
Re claim 17, Nagano discloses that the body is adapted for being releasably connected to an introducer for introducing the guidewire or the catheter to the vasculature (it is noted that the phrase “is adapted for being releasably connected to an introducer for introducing the guidewire to the vascular space” is a functional limitation and only requires the body be capable of being releasably connected to an introducer (in other words, the claimed invention does not include an introducer); this limitation is met since one of ordinary skill in the art would recognize that outer catheter 374 of Fig 23 (which is connected to both bodies 112A+371 and 112B+373 as seen in Fig 23) could be fed through, and not permanently connected to, an appropriately sized introducer).
Re claim 18, Nagano discloses that the body is tubular, elongated and annular (at least at portion 371 for the first counter and at least at portion 373 for the second counter, as seen in Fig 23).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano et al. (PG PUB 2011/0028941) in view of Gustavsson et al. (US Pat 4,397,091).
Re claim 15, Nagano disclose all the claimed features except the first counter or the second counter comprising at least one wheel including a plurality of numbers that is rotated in response to the tracking device tracking the movement of the guidewire or the catheter. Gustavsson, however, teaches an apparatus 1 (Fig 4-6) for measuring the distance an instrument 2 (Fig 5) moves therethrough (Col 3, Lines 40-45), the apparatus comprising a tracking device formed of two rollers 17,18 (comparable to 12C,14C of Nagano) which is connected to a wheel 21 (Fig 6) including a plurality of numbers 14 (Fig 4) that is rotated in response to the tracking device tracking movement of the instrument (Col 3, Lines 40-45) for the purpose of allowing the distance of movement of the instrument to be known by a physician during use (Col 3, Lines 45-46). Therefore, it would have been obvious to one of ordinary skill in the art to modify Nagano to include a wheel having a plurality of numbers thereon, as taught by Gustavsson, for the purpose of allowing the distance of movement of the guidewire to be known by a physician during use (Col 3, Lines 45-46). It is noted that one of ordinary skill in the art would recognize that this modification would also involve the addition of Gustavsson’s gear wheel 20 between added wheel 21 and Nagano’s rollers 12C,14C since this gear wheel connects Nagano’s numbered wheel with Nagano’s rollers.  
Re claim 21, Nagano discloses that the body is portable and disposable (it is noted that any structure used in the surgical field, regardless of size, is portable (since any known surgical device can be moved by something whether it be a person or a . 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano et al. (PG PUB 2011/0028941) in view of Hudson (US Pat 757,810).
Re claim 19, Nagano discloses all the claimed features except that the first counter or the second counter comprises at least three radially projecting rollers arranged circumferentially around the passage and spaced approximately 120 degrees apart for engaging the guidewire or the catheter. Hudson, however, teaches an apparatus (Fig 1) for measuring the amount an line b (Fig 1) moves therethrough (Page 1, Lines 17-21), wherein a counter comprises three radially projecting rollers c1,d,d1 (Fig a circumference of the passage; rather, as written, one of ordinary skill in the art would recognize that this limitation only requires the rollers to be arranged circumferentially, be arranged around the passage, and be spaced approximately 120 degrees apart; see annotated Fig 1 of Hudson below which has been provided with an ellipse around the passage (denoted by a double-headed arrow) which the rollers are arranged circumferentially about and dotted lines indicating that the rollers are spaced approximately 120 degrees apart from each other along the passage; it is also noted that the claim does not require a specific part of the rollers that is spaced approximately 120 degrees apart) for engaging the line (as seen in Fig 1; Page 1, Lines 49-58) for the purpose of ensuring that movement of the line will be accurately measured and slippage of the line is avoided (Page 1, Lines 69-72). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nagano to include the counter with three radially projecting rollers (instead of two as disclosed by Nagano), as taught by Hudson, for the purpose of ensuring that movement of the guidewire or the catheter is accurately measured and slippage is avoided (Page 1, Lines 69-72). It is noted that one of ordinary skill in the art would recognize that this modification would result in roller 12C of Nagano being replaced by two rollers, like d and d1 of Hudson.

    PNG
    media_image2.png
    431
    642
    media_image2.png
    Greyscale

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano et al. (PG PUB 2011/0028941) in view of Court et al. (PG PUB 2007/0250006).
Re claim 20, Nagano discloses all the claimed features except a display on the first counter for displaying the amount the guidewire or the catheter moves through the passage of the body.  Court, however, teaches a device 10 (Fig 1B) configured to measure the distance a medical device (such as “Device” of Fig 1B) moves therethrough (Para 30), the device including a display 14 (Fig 1B) for displaying the amount the medical device moves through a passage (extending between 18a,18b, Fig 1A) of a body 12 (Fig 1A) therefore (Para 31) for the purpose of allowing a physician to accurately monitor the distal end of the device while conducting a procedure (Para 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nagano to include the body 112A+371 of Nagano with a .

Claims 1-4, 6-8 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano et al. (PG PUB 2011/0028941) in view of Rangi (PG PUB 2012/0116352).
Re claim 1, Nagano discloses an apparatus (all components shown in Fig 23 except 373+374; it is noted that all reference characters refer to Fig 23 unless otherwise noted) for use in connection with a vascular space (it is noted that the phrase “for use in connection with a vascular space” is a functional limitation and only requires the apparatus be capable of performing the recited function; this limitation is met in view of Fig 23 which shows the device being used in vessel 840 to treat cerebral aneurysm 842), comprising: a catheter 372 for being inserted into the vascular space (it is noted that the phrase “for being inserted into the vascular space” is a functional limitation and only requires the catheter be capable of performing the recited function; this limitation is met in view of Fig 23 which shows the catheter being used in in vessel 840 to treat cerebral aneurysm 842); a guidewire 70 for guiding the balloon catheter within the vascular space (it is noted that the phrase “for guiding the balloon catheter within the vascular space” is a functional limitation and only requires the guidewire be capable of performing the recited function; this limitation is met in view of Fig 23 which shows the guidewire being used in cerebral aneurysm 842 of vessel 840); a body 112A+371 having a passage (the interior of 112A+371) adapted for receiving the guidewire (it is noted that the phrase “adapted for receiving the guidewire” is a functional limitation and 
Nagano teaches that a distal portion 53 (described in Para 89,228) of the guidewire is severed from the remainder of the guidewire once delivered to the aneurysm and acts as an embolic coil within the aneurysm (Para 89). Rangi teaches a substantially similar apparatus (as seen in Fig 5) also for use in the treatment of vascular aneurysms (Para 1), wherein an embolic coil 302 (not labeled in Fig 5, but labeled in Fig 3a) is delivered into an aneurysm 320 (Fig 5) through a balloon catheter 400 (Fig 5), the balloons of which prevent escape of the coil from the aneurysm after it has been delivered and ensure efficient occlusion of the aneurysm (Para 44). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nagano to include the catheter as a balloon catheter, as taught by Rangi, for the purpose of preventing escape of the embolic coil from the aneurysm after it has been delivered and ensure efficient occlusion of the aneurysm (Para 44). 
Re claim 2, Nagano discloses that the counter comprises a tracking device 14C+142C (it is noted that “encoder 142C” is not labeled in Fig 23 but is shown in Fig 
Re claim 3, Nagano discloses that the tracking device comprises one or more rollers 14C (“feeding roller”, Para 227) projecting into the passage and arranged for engaging the guidewire (it is noted that the phrase “arranged for engaging the guidewire” is a functional limitation and only requires the one or more rollers be capable of performing the recited function; this limitation is met in view of Para 227).  
Re claim 4, Nagano discloses that the tracking device comprises a sensor 142C (Para 229).  
Re claim 6, Nagano discloses that the counter is provided on the body (as seen in Fig 23, at least portion 14C is provided on the body).  
Re claim 7, Nagano discloses that the body is adapted for being releasably connected to an introducer for introducing the guidewire to the vascular space (it is noted that the phrase “is adapted for being releasably connected to an introducer for introducing the guidewire to the vascular space” is a functional limitation and only requires the body be capable of being releasably connected to an introducer (in other words, the claimed invention does not include an introducer); this limitation is met since one of ordinary skill in the art would recognize that outer catheter 374 of Fig 23 (which is connected to body 371 as seen in Fig 23) could be fed through, and not permanently connected to, an appropriately sized introducer).
Re claim 8, Nagano discloses that the body is tubular, elongated and annular (as seen in Fig 23, portion 371 of the body meets this description).
Re claim 12, Nagano discloses an introducer (the entirety of the device seen in Fig 23) including the apparatus of claim 1.  

Claims 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano et al. (PG PUB 2011/0028941)/Rangi (PG PUB 2012/0116352) in view of Gustavsson et al. (US Pat 4,397,091).
Re claim 5, Nagano/Rangi disclose all the claimed features except the counter comprising at least one wheel including a plurality of numbers that is rotated in response to the tracking device tracking the movement of the guidewire. Gustavsson, however, teaches an apparatus 1 (Fig 4-6) for measuring the distance an instrument 2 (Fig 5) moves therethrough (Col 3, Lines 40-45), the apparatus comprising a tracking device formed of two rollers 17,18 (comparable to 12C,14C of Nagano) which is connected to a wheel 21 (Fig 6) including a plurality of numbers 14 (Fig 4) that is rotated in response to the tracking device tracking movement of the instrument (Col 3, Lines 40-45) for the purpose of allowing the distance of movement of the instrument to be known by a physician during use (Col 3, Lines 45-46). Therefore, it would have been obvious to one of ordinary skill in the art to modify Nagano/Rangi to include a wheel having a plurality of numbers thereon, as taught by Gustavsson, for the purpose of allowing the distance of movement of the guidewire to be known by a physician during use (Col 3, Lines 45-46). It is noted that one of ordinary skill in the art would recognize that this modification would also involve the addition of Gustavsson’s gear wheel 20 between 
Re claim 11, Nagano discloses that the body is portable and disposable (it is noted that any structure used in the surgical field, regardless of size, is portable (since any known surgical device can be moved by something whether it be a person or a semi-truck) and disposable (since any known surgical structure can be disposed of if a user decides to no longer use it); therefore, this limitation is met). Nagano/Rangi do not disclose that the counter comprises a mechanical counter for counting and displaying the amount the guidewire moves through the passage of the body. Gustavsson, however, teaches an apparatus 1 (Fig 4-6) for measuring the distance an instrument 2 (Fig 5) moves therethrough (Col 3, Lines 40-45), the apparatus comprising a counter including two rollers 17,18 (comparable to 12C,14C of Nagano) which are connected to a mechanical counter 20+21 (Fig 6) for counting and displaying (via indicia 14, Fig 4) the amount the instrument moves through a passage 10 (Fig 5) thereof (Col 3, Lines 40-45) for the purpose of allowing the distance of movement of the instrument to be known by a physician during use (Col 3, Lines 45-46). Therefore, it would have been obvious to one of ordinary skill in the art to modify Nagano/Rangi to include a mechanical counter, as taught by Gustavsson, for the purpose of allowing the distance of movement of the guidewire to be known by a physician during use (Col 3, Lines 45-46). 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano et al. (PG PUB 2011/0028941)/Rangi (PG PUB 2012/0116352) in view of Hudson (US Pat 757,810).
Re claim 9, Nagano/Rangi disclose all the claimed features except that the counter comprises at least three radially projecting rollers arranged circumferentially around the passage and spaced approximately 120 degrees apart for engaging the guidewire. Hudson, however, teaches an apparatus (Fig 1) for measuring the amount an line b (Fig 1) moves therethrough (Page 1, Lines 17-21), wherein a counter comprises three radially projecting rollers c1,d,d1 (Fig 1) arranged circumferentially around a passage (the path structure b is shown traveling in Fig 1) and spaced approximately 120 degrees apart (as seen in Fig 1) (it is noted that the phrase “arranged circumferentially around a passage” and “spaced approximately 120 degrees apart” does not require the rollers be arranged around a circumference of the passage; rather, as written, one of ordinary skill in the art would recognize that this limitation only requires the rollers to be arranged circumferentially, be arranged around the passage, and be spaced approximately 120 degrees apart; see annotated Fig 1 of Hudson above which has been provided with an ellipse around the passage (denoted by a double-headed arrow) which the rollers are arranged circumferentially about and dotted lines indicating that the rollers are spaced approximately 120 degrees apart from each other along the passage; it is also noted that the claim does not require a specific part of the rollers that is spaced approximately 120 degrees apart) for engaging the line (as seen in Fig 1; Page 1, Lines 49-58) for the purpose of ensuring that movement of the line will be accurately measured and slippage of the line is avoided (Page 1, Lines 69-72). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nagano/Rangi to include the counter with three radially projecting rollers (instead of two as disclosed by Nagano), as taught by Hudson, for the 1 of Hudson.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagano et al. (PG PUB 2011/0028941)/Rangi (PG PUB 2012/0116352) in view of Court et al. (PG PUB 2007/0250006).
Re claim 10, Nagano/Rangi disclose all the claimed features except a display for displaying the amount the guidewire moves through the passage of the body.  Court, however, teaches a device 10 (Fig 1B) configured to measure the distance a medical device (such as “Device” of Fig 1B) moves therethrough (Para 30), the device including a display 14 (Fig 1B) for displaying the amount the medical device moves through a passage (extending between 18a,18b, Fig 1A) of a body 12 (Fig 1A) therefore (Para 31) for the purpose of allowing a physician to accurately monitor the distal end of the device while conducting a procedure (Para 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nagano/Rangi to include the body 112A+371 of Nagano with a display thereon, as taught by Court, for the purpose of allowing a physician to accurately monitor the distal end of the device while conducting a procedure (Para 3).

Response to Arguments
Applicant’s arguments filed 12/16/2021 have been considered but are not persuasive.
Applicant argues that it would not have been obvious to modify Nagano’s catheter to have the form of Rangi’s balloon catheter because “Rangi expressly teaches concurrently using both a regular catheter for delivering the embolic coil and a separate balloon catheter” and that it may be obvious to add a balloon catheter but not to modify Nagano’s catheter to be a balloon catheter; therefore, it appears that Applicant has interpreted the Rangi reference and the Examiner’s rejection to utilize two different catheters. However, this argument is not persuasive. This argument appears to be based on an incorrect understanding of the Rangi reference and an incorrect understanding of the Examiner’s rejection. As set forth in the rejection of claim 1, the Examiner has indicated that Rangi’s catheter that is used in the rejection is that having reference character 400. Para 32 of Rangi discloses that “The catheter 400 comprises a primary stem 410, a secondary stem 408 and a tertiary stem 402” wherein “at a distal end of the catheter 400, the primary stem 410 comprises a first controllably expandable balloon 406a/406b, the secondary stem 408 comprises an outlet 412 for an occluding agent, and the tertiary stem 402 comprises a second controllably expandable balloon 404a/404b”. Therefore, the catheter of Rangi that is used to modify Nagano includes two stems, one 408 for delivering the embolic coil and another 410 that includes a balloon. Therefore, neither Rangi nor the Examiner’s rejection teach an embodiment where two different catheters are used as asserted by the Applicant. 
Applicant argues that neither Nagano nor Rangi teach the amended subject matter of claim 13 as neither teach two counters. However, this assertion is not persuasive in view of the rejection of claim 13 above that sets forth that Nagano 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783